Citation Nr: 1701503	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for sexual dysfunction.

6.  Entitlement to service connection for depression.

7.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

8.  Entitlement to service connection for leukopenia/neutropenia.

9.  Entitlement to specially adapted housing.

10.  Entitlement to special home adaptation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of whether new and material evidence has been submitted sufficient to reopen his claims of service connection for PTSD and joint pain have been raised by the record in a November 2015 statement wherein he sought to retract his withdrawal of these claims.  These issues of new and material evidence have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for leukopenia/neutropenia and of entitlement to specially adapted housing and special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of his appeals on the issues of service connection for PTSD and joint pain was requested.

2.  The Veteran's hypertension was caused by his treatment for service connected sarcoidosis.

3.  The Veteran's diabetes mellitus, type II, was caused by his treatment for service connected sarcoidosis.

4.  The Veteran's sexual dysfunction was caused by his treatment for service connected diabetes mellitus.

5.  The Veteran's depression is not etiologically related to his active service or to a service connected disability.

6.  The Veteran has loss of use of a creative organ due to service connected erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of service connection for joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for hypertension have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for diabetes mellitus, type II, have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for erectile dysfunction have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for depression have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for SMC for loss of use of a creative organ have been met.  38 U.S.C.A. § 1114 (k) (West 2002); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims of service connection for joint pains and PTSD in a statement received in October 2015.  Hence, with regard to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review appeals of these issues and they are dismissed.


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2006, and May 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in November 2012 (hypertension, diabetes, sexual dysfunction, and depression) and May 2013 (hypertension and diabetes).  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.


IV.  Service Connection - Hypertension

The Veteran is seeking service connection for hypertension.

The Veteran was originally denied service connection for hypertension in an August 2005 rating decision for failure to show chronicity of hypertension following the lone September 1991 high blood pressure reading, failure to show that hypertension manifested to a compensable degree within one year of the Veteran's separation from service in November 1991, and failure to show that this condition occurred in or was caused by service.  Prior to the expiration of the one-year appeals period, the Veteran submitted new lay evidence linking this condition to his service connected sarcoidosis.  See July 2006 claim.  This prevented finality of the August 2005 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).  As such, the claim will be addressed on its merits.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Veteran has argued that his hypertension was caused by his service connected sarcoidosis.  As explained below, the Board finds that service connection on a secondary basis is warranted.  

Presumptive service connection is not warranted as there is no showing of a diagnosis of hypertension during the one-year presumptive period following his separations from service or for many years thereafter.  Although an initial diagnosis of 1985 was reported at the time of his November 2012 VA examination, this is not supported by the record.  A March 2008 private treatment record notes an initial diagnosis of this condition in 2001.  VA treatment records first note a diagnosis of hypertension after that date.  Likewise, while he did have one high blood pressure reading (130/90) at the time of his September 1991 examination, he was not diagnosed during his active duty service and his subsequent November 1991 separation examination found his blood pressure had returned to the normal range (124/86).  Thus, the record does not support a finding of direct service connection.

Turning to the question of secondary service connection, the Board notes that the Veteran is currently diagnosed with hypertension and he is currently service connected for sarcoidosis.  

The Veteran underwent a March 2013 VA examination.  This examiner was unable to medically relate the two conditions given the several year gap between diagnoses.  A June 2014 private opinion, however, found that the Veteran's hypertension was at least as likely as not due to or the result of treatment for his service connected sarcoidosis.  Specifically, this examiner noted that the Veteran has treated his sarcoidosis with steroids to help treat and prevent shortness of breath associated with sarcoidosis.  Over the years, when he had exacerbations of sarcoidosis, VA treated him with prednisone, a corticosteroid.  Even when his symptoms were in remission, he was treated with an inhaled steroid, beclomethasone.  This examiner found that this steroid treatment caused the Veteran's hypertension because steroids "can influence the balance of water and electrolytes such as sodium.  This in turn causes fluid retention resulting in increased blood pressure."  The Board finds the June 2014 private opinion to be well-reasoned and probative.  Thus, the requirements for service connection of hypertension secondary to sarcoidosis have been met.


V.  Service Connection - Diabetes

The Veteran is seeking service connection for diabetes mellitus, type II.

The Veteran has argued that his diabetes was caused by his service connected sarcoidosis.  As explained below, the Board finds that service connection on a secondary basis is warranted.  

Presumptive service connection is not warranted as there is no showing of a diagnosis of diabetes during the one-year presumptive period following his separations from service or for many years thereafter.  Likewise, the Veteran's service treatment records are silent with regard to any diagnosis of or treatment for diabetes during his active duty service.  Thus, the record does not support a finding of direct service connection.

Turning to the question of secondary service connection, the Board notes that the Veteran is currently diagnosed with diabetes mellitus, type II, and he is currently service connected for sarcoidosis.  

The Veteran underwent a November 2012 VA examination.  This examiner was unable to medically relate the two conditions.  By contrast, an April 2013 note from his private doctor found that "blood glucose control is adversely affected by active sarcoidosis and by prednisone treatment of sarcoidosis."  Additionally, a June 2014 private opinion found that the Veteran's diabetes was at least as likely as not due to or the result of treatment for his service connected sarcoidosis.  As noted above, the Veteran has treated his sarcoidosis with steroids, including prednisone and beclomethasone.  This examiner noted that prednisone is the number one cause of drug induced diabetes and inhaled steroids such as beclomethasone can also cause diabetes.  This examiner explained:

The mechanism by which steroids cause diabetes is three fold.  They make the cells resistant to the action of insulin they make it more difficult for glucose to move out of the cells and into the blood stream to be taken up by the muscles and they also cause the liver to start releasing more glucose into the bloodstream.

The Board finds the June 2014 private opinion to be well-reasoned and probative.  Thus, the requirements for service connection of diabetes mellitus, type II, secondary to sarcoidosis have been met.


VII.  Service Connection - Sexual Dysfunction

The Veteran is also seeking service connection for sexual dysfunction.

The Veteran has argued that his sexual dysfunction was caused by his service connected sarcoidosis, hypertension medication, depression, and/or his diabetes mellitus.  As explained below, the Board finds that service connection on a secondary basis is warranted.  

Direct service connection is not warranted as the Veteran's service treatment records are silent with regard to any diagnosis of or treatment for erectile dysfunction during his active duty service or for many years thereafter.

Turning to the question of secondary service connection, the Board notes that the Veteran is currently diagnosed with erectile dysfunction.  See November 2012 VA examination.  Additionally, he is currently service connected for sarcoidosis, hypertension, and diabetes mellitus.  

The November 2012 VA examiner found that it was impossible to medically relate this condition to the Veteran's service connected sarcoidosis because of the large gap in time between diagnoses.  This examiner did, however, note and etiological link between the Veteran's current erectile dysfunction and his diabetes.  Thus, the requirements for service connection of erectile dysfunction secondary to diabetes have been met.


VII.  Service Connection - Depression

The Veteran is seeking service connection for depression.

The Veteran has current diagnosis of depression and dysthymic disorder.  His service treatment records are silent with regard to any diagnosis of or treatment for a psychiatric condition during his active duty service.  The Veteran's service treatment records are silent with regard to any diagnosis of or treatment for diabetes during his active duty service.  In March 2006 and May 2006 VA treatment records, the Veteran reported that he was a combat Persian Gulf veteran.  He attributed his psychiatric symptoms to this and thoughts of his deceased parents.  The Board notes that the Veteran's military personnel records directly contradict his report of service in the Persian Gulf.  Instead, his records show that his overseas service consisted of service in Germany from October 1985 to April 1987 and in Korea from May 1987 to June 1988.  To the extent that his period of service overlaps the Persian Gulf War, the Veteran was stationed in Fort Campbell, Kentucky, from July 1988 until his separation from service in November 1991.  Likewise, his DD-214 does not list any decorations, medals, or awards indicative of participation in combat.  Thus, the Veteran is not shown to have served in the Persian Gulf or to have participated in combat.  The Board finds the Veteran's statements of such service to be not credible.

Additionally, to the extent that the December 2005 private psychological review stated that the Veteran had suffered from depression since his separation from service, the Board notes that this is inconsistent with his earlier VA treatment records, which do not reflect complaints of depression and instead include negative depression screenings in December 2000 and May 2002.  The Board notes that at the time of the December 2000 screening, the Veteran was also given a PTSD screen and his only positive response to that screen was in response to the question of whether he had been in combat.  Thus, the Board does not find the Veteran's reports of depression since service to be credible.

No opinion was provided on the issue of direct service connection.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that there is no indication from the record that a psychiatric disease occurred in service as such, there is no in-service an event, injury, or disease to which the Veteran's current psychiatric condition can be linked as required for direct service connection.  As such, an opinion on the question of direct service connection is not necessary.

Turning to the question of secondary service connection, the Board again notes that the Veteran is currently diagnosed with depression and dysthymic disorder.  Additionally, he is currently service connected for sarcoidosis and intervertebral disc syndrome of L4-L5 (back disability).  The November 2012 VA examiner found that it would be mere speculation to connect the current psychiatric disorder, diagnosed then as dysthymic disorder, to either the Veteran's service connected back condition or service connected sarcoidosis.  The record does not contain a positive medical opinion relating the Veteran's current psychiatric condition to a service connected disability.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran's disability picture is complex, consisting of service connected and non-service connected conditions.  Furthermore, there is no showing that he possesses the requisite knowledge or expertise to attribute his psychiatric symptoms to a particular service connected disability.  Indeed, he has attributed this condition to multiple physical conditions.  See June 2006 statement.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for depression and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


VIII.  SMC - Loss of Use of a Creative Organ

The Veteran also asserts that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  The Board has determined that entitlement to service connection is warranted for erectile dysfunction.  As the Veteran has service connected erectile dysfunction, which is the loss of use of a creative organ as a result of a service-connected disability, SMC is granted.


ORDER

The appeal on this issue of service connection for PTSD is dismissed.

The appeal on this issue of service connection for joint pain is dismissed.

Service connection for hypertension is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for sexual dysfunction is granted.

Service connection for depression is denied.

SMC for loss of use of a creative organ is granted.


REMAND

During the pendency of this appeal, the Veteran has been diagnosed with mild leukopenia and neutropenia.  The record notes both that these findings may be normal for the Veteran, noting that the normal range for neutrophils may be lower in some patients of African descent) and that they may be related to his service connected sarcoidosis.  An examination is necessary to determine whether this is a disability or a normal finding for this veteran.  If this is a disability, the examiner should discuss whether it is related to the Veteran's service connected sarcoidosis or any other service connected disability.

In September 2016 rating decision, the AOJ denied entitlement to specially adapted housing and special home adaptation.  A notice of disagreement was received by VA with regard to those denials in December 2016.  No statement of the case has yet been issued.  Regulation and case law require that the Board remand such cases for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of his leukopenia and/or neutropenia.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Does the Veteran have leukopenia, neutropenia, or any other white blood cell disorder?  If his decreased white blood cell count is found to be normal for this veteran, please provide a rationale for this finding.

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current leukopenia and/or neutropenia was caused by a service connected disability, to include his sarcoidosis. 
	
If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for leukopenia and/or neutropenia.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

3.  Furnish to the Veteran and his representative a statement of the case in response to his December 2016 Notice of Disagreement with the September 2016 denial of specially adapted housing and special home adaptation.  Return those issues to the Board only if he timely perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


